                 Case 1:17-cv-00712-CL        Document 54        Filed 03/28/19      Page 1 of 7




 1   G. Smith, M.A, J.D.
     55 Willow Way
 2
     Sedona, AZ 86336
 3
                                  UNITED STATES DISTRICT COURT
 4                                  FOR THE DISTRICT OF OREGON
 5
                                        MEDFORD DIVISION

 6   G. SMITH,                           )                   CASE NO.: 117CV00712CL
                                         )
 7          Plaintiff,                   )                   PLAINTIFF’S MEMORANDUM
 8                                       )                   IN OPPOSITION TO DEFENDANT
     v.                                  )                   WILT’S MOTION TO DISMISS
 9                                       )
     JILL LIMERICK, BARBARA WILT         )
10
            JAMES SANSONE                )
11                                       )
            Defendants.                  )                   Request for Oral Argument
12   ____________________________________)                   by Telephone Conference
13

14          1.       INTRODUCTION

15          Plaintiff hereby submits its opposition to the motion to dismiss Plaintiff’s Second
16
     Amended Complaint filed by Defendant Wilt [“Defendant”].
17
            Defendant’s arguments in support of her motion to dismiss patently lack merit, as
18

19
     follows.

20

21          II.      ARGUMENT
22
            A. Defendant Presents No Legally Cognizable Grounds to Dismiss.
23
            Defendant Wilt [“Defendant”] moves the Court to dismiss pursuant to “12(b)6 Code of
24

25   Civil Procedure [ – Section 425.16 SLAPP finding.” Defendant proceeds to enumerate her

26   grounds, entitled as follows:
27
            “1. I should not have to be in Oregon…”
28
            “2. California SLAPP suit means she can’t sue me for anything…”


                                                                                                            1
         PLAINTIFF’S	  MEMORANDUM	  IN	  OPPOSITION	  TO	  DISMISS	  SECOND	  AMENDED	  COMPLAINT
              Case 1:17-cv-00712-CL           Document 54        Filed 03/28/19      Page 2 of 7




 1          However, California’s Code of Civil Procedure Rule 12(b)(6) does not apply to the
 2
     instant complaint. Giving Defendant the benefit of the doubt to assume reference to FRCP Rule
 3
     12(b)(6), Defendant nonetheless fails to articulate a single legally cognizable ground that would
 4

 5
     enable it to dismiss under said Rule. Ad hominem attacks, whingeing and statements with no

 6   basis in actual fact do not and cannot stand in for such grounds.
 7          Similarly, Defendant’s citation to “Section 425.16 SLAPP” additionally provides no
 8
     grounds whatsoever to dismiss. Defendant has never prevailed in any SLAPP finding.
 9
            Moreover, disputed facts regarding Defendant’s collusive conduct have never, in any
10

11   action, SLAPP or otherwise, reached a trier of fact. This is because Plaintiff’s incompetent

12   former attorney, incorrectly claiming his absence was excused, failed to show up for the original
13
     superior court trial against Defendant after Plaintiff labored for years to bring the case forward,
14
     resulting in a highly improper default judgment. Since then, no contested trial before any timely
15
     demanded jury has ever been litigated as to such collusive conduct; deep pockets concertedly
16

17   sought and to date were able to prevent such action.
18          B.      Defendant’s Third Ground to Dismiss is Subject to a Motion to Strike
19
            Finally, Defendant’s remaining purported ground for dismissal, entitled
20
            “3. Please issue and [sic] injunction...”
21

22          is improperly interposed therein for the purpose of harassment. A failed attempt to

23   silence Plaintiff from speaking out about criminal and tortious action constituting massive
24
     damage for over a decade to Plaintiff by concordance of actors including but not limited to
25
     Defendant, Defendant’s request presents no legally cognizable Rule 12(b)(6) ground to dismiss.
26
     Because it is improper as to form and content, immaterial and impertinent pursuant to Rule 12(f),
27

28   it is subject to a motion to strike, reserved in the event Defendant’s meritless motion prevails.



                                                                                                            2
         PLAINTIFF’S	  MEMORANDUM	  IN	  OPPOSITION	  TO	  DISMISS	  SECOND	  AMENDED	  COMPLAINT
               Case 1:17-cv-00712-CL          Document 54        Filed 03/28/19      Page 3 of 7




 1           C. Adjudication of Specific Facts Are Determined by the Trier of Facts.
 2
             Defendant complains that Plaintiff “left out” facts in the complaint at issue. As
 3
     reiterated in three prior motions to dismiss before the Court in the instant matter, beyond the
 4

 5
     plausibility standard under consideration in any motion to dismiss, there is absolutely no

 6   "require[ment that] specific facts be adduced” at this stage of the proceedings. Lucas v. S.C.
 7   Coastal Council, 505 U.S. 1003, 1014 n.3 (1992).
 8
             True, Plaintiff did not recite such material facts Defendant’s having operated a
 9
     thoroughly illegal unit carved out of a basement garage, missing an exterior wall. Nor did
10

11   Plaintiff cite a threshold issue – in retrospect, a dispositive issue, upon which any legitimate

12   adjudication would have negated all further claims: because said unit violated the City zoning
13
     code unambiguously prohibiting such units in its single-family-zoned neighborhood, Defendant
14
     had neither the legal right to collect any monies on it, to enter into litigation over it, nor to
15
     contract for it. Under California law, Defendant simply was not a lessor: Defendant had no
16

17   legal unit to lease.
18           That the unit was life-threateningly substandard, violating 70+ health safety regulations
19
     including dangerous electrical/plumbing ad hoc installations made without benefit of mandatory
20
     permits, as documented in a report by the city’s Housing Inspector, as it in fact was; that
21

22   Defendant, operating under direction of other parties including but not limited to named

23   defendants herein, engaged in years of egregiously tortious conduct for the purpose of, inter alia,
24
     intentionally destabilizing Plaintiff’s family, as she in fact did; are amongst an ocean of facts
25
     immaterial to the instant motion to dismiss. To the extent that they become relevant to the trier
26
     of fact, to the extent that they are discoverable and material, they are such aforementioned
27

28   “specific facts,” irrelevant at this stage of the proceedings. Id. at 1014.



                                                                                                            3
         PLAINTIFF’S	  MEMORANDUM	  IN	  OPPOSITION	  TO	  DISMISS	  SECOND	  AMENDED	  COMPLAINT
               Case 1:17-cv-00712-CL          Document 54        Filed 03/28/19      Page 4 of 7




 1          D. Defendant’s Material Perjury Constitutes Intrinsic Fraud Upon the Court
 2
            Defendant’s ignorant venality on display in her motion to dismiss is problematic but her
 3
     intentional perjury constitutes intrinsic fraud. Of course Defendant is lying about her collusive
 4

 5
     activities (tellingly hiding behind repetition of the phrase “even if I did”) with Defendant Lim.

 6   However, in just one yet highly material example in a motion permeated with perjury, Defendant
 7   repeatedly mentions her “huge expenses” in purported legal fees. Yet Defendant appears to
 8
     forget having admitted under oath in a sworn deposition that Defendant herself paid no legal fees
 9
     whatsoever in actions against Plaintiff.
10

11          Who did? Who continues to do so? Who recruits, who pays the substantial legal fees

12   for, as recently as two years ago, multiple attorneys in multiple states to initiate litigation against
13
     Plaintiff? Who paid mountains of fees for the unethical antics of Defendant’s attorney working
14
     in concert with Defendant Sansone to, inter alia, ply the press with fake facts regarding such
15
     litigation, to seek out members of the community to initiate frivolous suits against Plaintiff at no
16

17   charge to them, to materially assist individuals outside his state to do so? Why? Answers to said
18   questions are discoverable. They are also necessary to substantiate the complaint’s allegations.
19
            E.      Defendant’s Attachments are Improperly Lodged in her Motion to Dismiss.
20
            Defendant’s choice of attachments, along with her noteworthy yet nonsensical request
21

22   that the Court order Plaintiff to change a properly captioned complaint, is curious yet telling.

23   Defendant clearly has another objective here apart from mere dismissal; said objective is a
24
     threshold issue in the instant complaint. Apparently not satisfied with over a decade’s worth of
25
     working with others to decimate Plaintiff’s ability to procure adequate or at even times any
26
     shelter whatsoever; to procure employment in a profession for which Plaintiff borrowed
27

28   enormous loans and labored long years to qualify -- or indeed, for the most part, to procure any



                                                                                                            4
         PLAINTIFF’S	  MEMORANDUM	  IN	  OPPOSITION	  TO	  DISMISS	  SECOND	  AMENDED	  COMPLAINT
              Case 1:17-cv-00712-CL           Document 54        Filed 03/28/19      Page 5 of 7




 1   employment whatsoever due to heinous saturation-level defamation Defendant helped guarantee
 2
     Plaintiff remain in no position to contest; to obtain adequate health care or any health care at all;
 3
     to retire with any savings whatsoever; to establish new or largely maintain old professional
 4

 5
     relationships; to successfully undertake entrepreneurial activity -- amongst other, barely

 6   quantifiable damages in terms of huge scope of their lethal effect -- Defendant, obsessed with
 7   Plaintiff’s name, would now like to ensure that even more disinformation appears on the Internet.
 8
            As the U.S. does not recognize the European-upheld “right to be forgotten,” Defendant’s
 9
     collusive torts, absurd default judgments, judgments without benefit of timely-requested jury
10

11   trials and further decisions all based in turn on such error, now live forever on the Internet,

12   proving the reality of Joseph Goebbels’ If you tell a lie big enough and keep repeating it, people
13
     will eventually come to believe it. The actual facts of the matter – Plaintiff’s whistleblowing –
14
     have been buried by deep pockets who richly financed over a decade of legal fees paid out to a
15
     certain type of lawyer, on behalf of supposed “clients” like Defendant possessing neither the
16

17   educational nor financial resources to sue Plaintiff without their enabling support. All but one
18   of Defendant’s attachments reflect nothing more than said fact. The one that does not, a decision
19
     from an action initiated nearly 25 years ago, is addressed in a separate motion, infra.
20
            The Ninth Circuit has recently clearly ruled against this Court’s ability to take judicial
21

22   notice of the type of document attached to Defendant’s motion to dismiss. Said authority is

23   referenced in the accompanying Motion to Strike and incorporated by reference herein.
24

25

26

27

28




                                                                                                            5
         PLAINTIFF’S	  MEMORANDUM	  IN	  OPPOSITION	  TO	  DISMISS	  SECOND	  AMENDED	  COMPLAINT
              Case 1:17-cv-00712-CL           Document 54        Filed 03/28/19      Page 6 of 7




 1          III. CONCLUSION
 2
            Defendant fails to provide, either by inclusion of improper, impertinent, immaterial and
 3
     non-judicially noticeable material or otherwise, sufficient grounds to dismiss. Therefore,
 4

 5
     Defendant’s motion to dismiss, without merit, should be dismissed.

 6

 7   Dated: March 28, 2019
 8

 9                                                  ____________/s/_______________
                                                    G. Smith, M.A., J.D
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                                                            6
         PLAINTIFF’S	  MEMORANDUM	  IN	  OPPOSITION	  TO	  DISMISS	  SECOND	  AMENDED	  COMPLAINT
              Case 1:17-cv-00712-CL          Document 54        Filed 03/28/19      Page 7 of 7




 1

 2

 3                                     CERTIFICATE OF SERVICE

 4   I hereby certify that on the above-stated date I caused to be served an electronic copy of the
 5
     above-stated memorandum in opposition to Douglas McGeary, Barbara Wilt and John Girarde.

 6
                                                   ___________/s/________________
 7                                                 G. Smith, M.A., J.D.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                                                           7
        PLAINTIFF’S	  MEMORANDUM	  IN	  OPPOSITION	  TO	  DISMISS	  SECOND	  AMENDED	  COMPLAINT
